HITZ, Associate Justice.
The plaintiff in error brought an action in negligence for damages to his automobile and injury to his person, against the defendant in error, the Washington Railway & Electric Company, in which a verdict for $500 was rendered for the plaintiff in the municipal court.
That court granted defendant’s motion for judgment non obstante veredicto and forthwith entered a judgment for defendant for the costs. On writ of error, this court held that the trial court was without power to do more than order a new trial; reversed the judgment; and remanded the case for that purpose. 60 App. D. C. 155, 49 F. (2d) 679.
. When the ease was thereafter called in accordance with that mandate, the plaintiff took a voluntary nonsuit.
It is now here on his writ of error to an order discharging a rule requiring the clerk of that court to show cause why the taxation of costs against the plaintiff should not be reviewed and the costs retaxed.
The item of costs in dispute is $65.90, mileage for one of defendant’s witnesses brought from Louisville, Ky., which item could and should have been ascertained and taxed before, and any exception thereto presented upon the former hearing as one of the questions there involved.
But to reopen and decide this question as presented now would be to permit the plaintiff one appeal from the judgment and another from the amount thereof.
The matter of costs, when independent of the main questions in litigation, is ordinarily not open to appeal or review. To entertain such appeals would not only interfere with the finality of judgments, but would open the door to great abuse as means of delay in the execution of judgments, and encourage a multiplicity of suits.
For these reasons, and upon the following authorities, the order of the municipal court is affirmed: Washington & Georgetown Railroad Company v. Car Company, 5 App. D. C. 524; Williams v. Getz, 17 App. D. C. 391; Burlingame v. Manchester, 44 App. D. C. 338.
Affirmed.